Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Summary
Claims 1-22 and 24-28 are pending. Claim 23 is canceled. Claims 3 and 7-9 are withdrawn. Claims 1, 2, 4-6, 10-22, and 24-28 are under examination. The amendment filed on 10/20/2021 in response to the Non-Final office Action of 04/22/2021 is acknowledged and has been entered.

Action Summary
Claims 1, 2, 4-6, 10-19, and 25-26 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Steven Quay (US2005/0090518) as cited in IDS filed in view of Burczynski et al. (US 2008/0171072) are withdrawn in light of the claim amendment.
Claims 21, 22, 24, and 27-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are withdrawn in light of the claim amendment.  
Claim 20 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Quay and Burczynski et al. as applied to claims 1, 2, 4-6, 10-19, and 25-26 above, and further in view of Watts et al. (WO 2009/060226) is withdrawn in light of the claim amendment.  
s 21, 22, 24, and 27-28 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over APOKYNTM Approval Label, 2004 in view of Steven Quay (US2005/0090518) as cited in IDS filed in view of Burczynski et al. (US 2008/0171072), Achari et al. (US 6,436,950), and over Wilcox et al. (Journal of Pharmaceutical Sciences Vol. 69, No. 8, August 1980) are maintained, but revisited and modified in light of the claim amendment. 
Claims  1, 2, 4-6, 21, 22, and 24  provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1- 21 of copending Application No. 14/152,000 (reference application) in view of Steven Quay (US2005/0090518) are withdrawn in light of the disclaimer filed on July 3, 2018.

				Terminal Disclaimer
The terminal disclaimer filed on 07/3/2018 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Applicant argues the amendment to claim 21 resolved the issue of the “optimally” language as the “optionally” language is no longer present. In response, the Examiner finds Applicant’s argument not persuasive. It may well be true the “optionally” language is no longer present in amended claim 21. However, the Examiner contends the amended claim 1 still lacks clarity because the recitation of pH of greater than 4 renders the consisting of language in the claim indefinite.  The recitation of pH greater than 4 appears to require a buffer which is excluded by the ”consisting” of language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 2, 4-6, 10-22, and 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over APOKYNTM Approval Label, 2004 in view of Steven Quay (US2005/0090518), Burczynski et al. (US 2008/0171072), Achari et al. (US 6,436,950),  Wilcox et al. (Journal of Pharmaceutical Sciences Vol. 69, No. 8, August 1980), and Watts et al. (WO 2009/060226).  
Apokyn teaches an  aqueous pharmaceutical composition comprising 10 mg/ml (1 w/w%) apomorphine hydrochloride hemihydrate, 1 mg/ml sodium bisulfite 0.1 (w/w%), water for injection and sodium hydroxide and hydrochloric acid to adjust the pH of the solution and 
Apokyn does not teach the pH is greater than 4 and a water miscible co-solvent in this case propylene glycol in the amount claimed. In addition, Apokyn does not teach the ratio claimed and ascorbic acid claimed in claims 27 and 28.
Quay et al. teaches a pharmaceutical composition that is in solution form comprising apomorphine, propylene glycol (water miscible co-solvent), ascorbic acid (antioxidant), and water (see [0027]). Quay et al. teaches apomorphine can be administered intravenously (see [0025]). Quay et al. teaches the composition is administered to a subject suffering from Parkinson’s disease (see [0022]). Quay et al. teaches propylene glycol in a apomorphine composition at 30 and 40% (see samples 1 and 2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Quay teaches the preferred apomorphine hydrochloride hemihydrate nasal formulation contain 1% apomorphine Hcl and 0.012% ascorbic acid (ratio of 1:0.01), which falls within the claimed ratio. Additionally, Quay et al. teaches the routes of administration have included subcutaneous, sublingual, intranasal, and continuous infusion intravenous. Subcutaneous and continuous infusion require injection, which risks local infection, which risks local infection, patient discomfort, needle sticks to the caregiver, as well as injection site reactions. The bioavailability of the subcutaneous formulation 
Burczynski et al. teaches a gelatin-based insert was designed to deliver apomorphine by the ocular route. A clinical trial showed the product to have an efficacy similar to intravenously-administered apomorphine with a better safety profile in terms of adverse effects, see Abstract.  
Moreover, Burczynski et al. teaches the composition may include at least one antioxidant, see para [0009]. Burczynski et al. teaches apomorphine is usually given at a dose of 0.08 mg/kg intravenously (see [0052]). Burczynski et al also teaches the solution was buffered to a pH of 5.5 in water for injection (see [0056]). Burczynski et al. further teaches apomorphine is subject to oxidative degradation and a number of formulation strategies are used to protect drugs from this type of degradation include adding antioxidants in the formulation and formulating the product at an acidic pH. Since ascorbic acid and metabisulfite or sodium sulfite had been shown to function as effective antioxidants for products containing apomorphine and had been used in ophthalmic  (see [0038]). Additionally, Burczynski et al. teaches formulations A and C comprising apomoprhine in the amount of 0.460 g and ascorbic acid in the amount of 0.05 g, resulting in a 1:0.11% ratio of apomorphine and ascorbic acid, see Table 5. Burczynski et al. teaches acidic pH level and pH at 5.5 protects the drug from oxidative degradation of the formulation. Acidic pH is a pH between 1 and 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Wilcox et al. teaches oxidation kinetics of apomorphine from pH 5.2 to 6.8 reveal the half lives in the unbuffered solution  were 11-166 hr with the more acidic solutions (pH 5.2) being more stable (see page 975, left col. third para under “Background.” 
It would have been prima facie obvious to the person of ordinary skill in the art to make the claimed invention before the effective filing date of the claimed invention to modify the composition taught by Apokyn by replacing the benzyl alcohol with the propylene glycol taught by Achari et al. and replacing the sodium metabisulfite taught by Apokyn with the ascorbic acid taught by Quay and use an acidic pH in this case a pH of 5.5 as taught by Burczynski et al. and Wilcox et al. and use any ratio between 1:0.1 and 1:0.012 to give Applicant’s claimed invention. The person of ordinary skill in the art would have been motivated make the modification in order to improve the stability of the composition taught by Apokyn and also because both ascorbic acid and sodium metabisulfite are taught by Burczynski et al. to be art-recognized antioxidants that are known to protect apomorphine from oxidation degradation. The person of ordinary skill in the art would reasonably expect the teaching of 1:0.012% ratio of apomorphine to ascorbic acid of Quay and the teaching of 1:0.1% ratio of apomorphine to ascorbic acid of Apokyn to include the ratio between 1:0.03 and 1:0.50 and between 1:0.05 and 1:0.50 of claims 25-28.. The combination would create a composition consisting of only apomorphine, water, 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding the pH, Achari et al teaches the preferred pH is between 3.0 and 7.0. Wilcox et al also teaches apomorphine compositions with a pH between 5.2-6.8 (See background and Table I). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Regarding claim 20, Achari et al teaches aqueous solutions of apomorphine at 10 mg/ml are used intranasally and parenterally (see column 1, lines 15-25).
Regarding claim 15, Achari teaches the composition can treat an individual afflicted with Parkinson's disease. Please note, the intended use of the above claimed composition (i.e. treating Parkinson’s disease) does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.

With regards to claim 20, Quay and APOKYNTM,  Quay, Burczynski et al., Achari et al., and  Wilcox et al. do not teach the instantly claimed concentration of apomorphine. 
Watts et al. teaches aqueous solutions of apomorphine at 15-100 mg/ml (see page 3). This composition is useful in treating Parkinson's disease. 
It would have further been  obvious to the person of ordinary skill in the art at the time the invention was to modify the composition to have a concentration of 20-70 mg/ml apomorphine for the following reasons. Watts et al. teaches apomorphine solutions at 15-100 mg/ml are known in the art to treat Parkinson’s disease when administered. With respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, one having ordinary skill in the art would modify the composition to have a concentration of 20-70 mg/ml in order for the composition to be suitable to treat Parkinson’s. Therefore, the invention as a whole would be obvious to the person of ordinary skill in the art.
Applicant’s argument and Response to Applicant’s argument
Applicant argues the instant claims are directed to a composition consisting of. Since the composition of Quay in paragraph [0027] includes other ingredients in addition to the same In response, the Examiner finds Applicant’s argument not persuasive because the rejection is not based on modifying the composition of Quay, but rather, the rejection is based on modifying the composition of Apokyn in view of Steven Quay, Burczynski et al., Achari et al., and Wilcox et al as discussed in the last 103 rejection above. Additionally, Burczynski is cited to show that propylene glycol can be used to improve solubility of dopamine receptor agonist such as apomorphine, see col. 4, lines 22-27.
Applicant argues to the extent the antioxidant disclosure of Burczynski can be combined with Quay, paragraph [0041] of Burczynski clearly teaches a combination of sodium metabisulfite and ascorbic acid to prevent discoloration while the use of a single antioxidant (either sodium metabisulfite or ascorbic acid) did not, such that if one were to combine Quay and Burczynski, one would have used a combination of antioxidants, not a single antioxidant. In response, the Examiner finds Applicant’s argument not persuasive. Burczynski may well teach a combination of sodium metabisulfite and ascorbic acid to prevent discoloration while the use of a single antioxidant (either sodium metabisulfite or ascorbic acid) did not. However, again, the Examiner contends that the rejection is based on modifying the Apokyn’ s reference teaching an injectable composition comprising 10 mg/ml (1 w/w%) apomorphine hydrochloride hemihydrate, 1 mg/ml sodium bisulfite 0.1 (w/w%), water for injection and sodium hydroxide and hydrochloric acid to adjust the pH of the solution and further contains 5 mg/ml of benzyl alcohol (see page 8). Burczynski and Quay are used in the rejection to show that propylene glycol can used to solubilize apomorphine. Therefore, one would reasonably expect 
Applicant argues that a skilled artisan considering the cited art would not have been motivated to modify paragraph [0027] in view of Burczynski. Rather, if one would have modified Quay in view of Burczynski, one would have modified a Quay invention embodiment containing both apomorphine and an apomorphine prodrug in view of Burczynski. Accordingly, Applicant submits that the Examiner's combination of Quay's paragraph [0027] with Burczynski is improper. Furthermore, Applicant submits that paragraph [0041] in Burczynski discusses the use of ascorbic acid and sodium metabisulfite in connection with the issue of discoloration of cast films, which are for Burczynski's ocular inserts. However, since Quay does not concern ocular inserts and thus the issue of discoloration of cast films for ocular inserts does not apply to Quay, Applicant submits that a skilled artisan would not have applied the ratio of antioxidant to ascorbic acid of Burczynski to Quay. In response, the Examiner finds Applicant’s argument not persuasive. Again, Applicant’s assertion of modifying Quay in view of Burczynski or Burczynski in view of Quay is not correct. The rejection is based on modifying the teaching of Apokyn to substitute the benzyl alcohol with the propylene glycol taught by Quay and sodium bisulfite with ascorbic acid taught by Burczynski and Quay. 
Applicant argues that the subject matter of amended claim 21 is not obvious over the cited art, since a skilled artisan would not have been motivated to increase the apomorphine content in Apokyn because the solubility of apomorphine is limited. The attached safety data sheet of apomorphine hydrochloride shows that the solubility of apomorphine hydrochloride in water is 50 mM, which is 15.19 mg/ml. Further, with respect to Quay, Applicant submits that In response, the Examiner finds Applicant’s argument not persuasive. Specifically, Burczynski clearly teaches Apomorphine is subject to oxidative degradation to form inactive quinone. A number of formulation strategies are used to protect drugs from this type of degradation and include protection from exposure to light, excluding oxygen from the final packageing, including antioxidants in the formulton and formulating the product at acidic pH.  Since ascorbic acid and metabisulfate or sodium sulfite had been shown to function as effective antioxidants for products containing apomorphine and both of these substances have been used in ophthalmic products, these were assessed as potential added substances to extend the shelf-life of the product, see para [0038]. Achari teaches The buffer pH is selected to enhance absorption of the dopamine receptor agonist and to produce an erection within about 60 minutes of administering the dosage unit to a nasal mucosa of the mammal, see col. 3, lines 40-45. The buffer system acette, citrate, carbonate, and phosphate buffers, see col, 2, lines 31-33 and the pH of the buffer in the intranasal formulation can preferably be 3.5 to 7.0, see col. 4, lines 14-17. Achari also teaches to improve solutiblity of a dopamine receptor agonist which can be apomorphine propylene glycol and ascorbic acid or sodium metabisulfite among others can be used, see col. 2, lines 22-51. As such, one would reasonably expect an antioxidant such as sodium metabisulfite or ascorbic acid, propylene glycol, a buffer such as citrate or phosphate to increase the apomorphine content in Apokyn because the solubility of apomorphine is limited as taught by Burczynski. The motivation to do so is provided by Achari. 
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEAN P CORNET/Primary Examiner, Art Unit 1628